Citation Nr: 0430125	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right ankle injury, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 11, 1967, to 
December 15, 1971; he had one year of active service prior to 
February 11, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran requested that he be afforded a Board hearing at 
the time he submitted his substantive appeal in February 
2003.  Notice of the hearing procedures was provided in March 
2003.  The veteran withdrew his request for a hearing that 
same month.  38 C.F.R. § 20.704(e) (2003).


REMAND

The veteran's service medical records (SMRs) reflect that he 
suffered a sprained right ankle during a night parachute jump 
in January 1967.  The veteran was treated conservatively but 
continued to experience residual swelling and tenderness.  He 
underwent a surgical repair in October 1969.  

The veteran submitted his original claim for disability 
compensation benefits in December 1971.  The veteran was 
granted service connection for a symptomatic right ankle 
disability with decreased mobility and assigned a 10 percent 
disability evaluation in May 1972.

The veteran submitted a claim for an increased rating for his 
right ankle disability in March 2001.  

The RO wrote to the veteran in August 2001.  In regard to the 
Veterans Claims Assistance Act of 2000 (VCAA) portion of the 
letter, the RO informed the veteran of what he needed to 
submit to substantiate a claim for service connection.  The 
letter failed to address what evidence the veteran needed to 
submit to substantiate his claim for an increased rating.

The Board notes that the VCAA, and its implementing 
regulations, require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits as well as specific notice regarding 
information or evidence required to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  The United 
States Court of Appeals for Veterans Claims (Court), has 
strictly interpreted the requirements to provide the required 
notice and the duty to assist in the development of a claim 
and has vacated many Board decisions where the notice 
provided did not meet the standards enunciated by the Court 
in Quartuccio and in keeping with the regulations found at 
38 C.F.R. § 3.159.

The VCAA notice in this case is inadequate.  As noted above, 
the letter provided to the veteran addressed service 
connection rather than an increased rating for the veteran's 
service-connected disability.  The case must therefore be 
remanded in light of Court precedent requiring proper VCAA 
notice.

In addition, in his October 2002 NOD, the veteran stated that 
he was receiving current treatment at a VA facility.  There 
is no indication that any attempt was made to obtain those 
records.  On remand, the outstanding VA treatment records 
should be obtained and associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the veteran was last afforded a VA examination 
regarding his service-connected ankle disability in October 
2001.  The results of the examination are more than three 
years old.  The veteran has said that he has received 
outpatient treatment since that time.  He has also maintained 
that the pain from his disability has worsened.  A current VA 
examination is required in order to fully assess the current 
status of the veteran's disability.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran was provided a 
VCAA letter in August 2001 but it 
referenced the elements to a claim 
for service connection rather than 
what the veteran must show to 
establish an increased rating for 
already service-connected 
disability.  The veteran should be 
specifically told of the information 
or evidence he should submit, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claims.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be asked 
to submit all pertinent information 
or evidence that he has in his 
possession.  He should be told of 
the need to submit evidence to 
establish that his service-connected 
disability satisfies the criteria 
for a higher rating.  Potentially 
applicable criteria should be 
delineated.  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his right ankle disability since 
March 2000.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran, if any, 
that have not been previously 
secured, and associate them with the 
claims file.  

3.  After completion of the above 
action, the veteran should be 
afforded a VA examination to assess 
his current disability status.  The 
claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
any such results must be included in 
the examination report.  Range of 
motion studies must be conducted and 
all functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  Functional loss 
should be equated with "moderate," 
or "marked" limitation of motion.  
Post-operative scarring should be 
described in detail.  Any symptoms 
or additional functional loss due to 
scarring should be specifically 
noted.  A complete rationale for any 
opinion expressed must be provided.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

